This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 ANA WASHBURN,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 34,627

 5 JERALD GOODMAN,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Shannon C. Bacon, District Judge

 9 Ana Washburn
10 Albuquerque, NM

11 Pro Se Appellant

12 Jerald Goodman
13 Albuquerque, NM

14 Pro Se Appellee

15                                 MEMORANDUM OPINION

16 VIGIL, Judge.
 1   {1}   Appellant Ana Washburn appeals from two orders (an amended order and the

 2 original order) granting her application for a permanent restraining order against her

 3 neighbor, Jerald Goodman. She appeals these orders to the extent that they are

 4 “mutual” restraining orders and to the extent that the amended order requires her to

 5 stay 500 yards away from Goodman. [RP 42; DS 7] In our notice of proposed

 6 summary disposition, we proposed to affirm. Goodman filed a memorandum in

 7 opposition, which we have duly considered. For the reasons stated in the notice of

 8 proposed disposition and below, we affirm.

 9   {2}   As an appellate court, we “presume[] that the district court is correct, and the

10 burden is on the appellant to clearly demonstrate that the district court erred.” See

11 Corona v. Corona, 2014-NMCA-071, ¶ 26, 329 P.3d 701. As we stated in more detail

12 in our calendar notice, Washburn has not demonstrated that the district court abused

13 its discretion in entering a “mutual” restraining order and ordering Washburn to stay

14 at least 500 yards away from Goodman (Issue 1). [CN 2-4] Similarly, Washburn has

15 not demonstrated that the district court was biased against her (Issue 2). [CN 4-5]

16 Accordingly, we proposed to affirm.

17   {3}   Goodman filed a memorandum in opposition; however, her arguments are not

18 responsive to our proposed disposition. See Hennessy v. Duryea, 1998-NMCA-036,


                                               2
 1 ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly held that, in summary

 2 calendar cases, the burden is on the party opposing the proposed disposition to clearly

 3 point out errors in fact or law.”); State v. Mondragon, 1988-NMCA-027, ¶ 10, 107

 4 N.M. 421, 759 P.2d 1003 (stating that a party responding to a summary calendar

 5 notice must come forward and specifically point out errors of law and fact, and the

 6 repetition of earlier arguments does not fulfill this requirement), superseded by statute

 7 on other grounds as stated in State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374.

 8   {4}   Therefore, for the reasons stated here and in our notice of proposed summary

 9 disposition, we affirm.

10   {5}   IT IS SO ORDERED.


11                                          __________________________________
12                                          MICHAEL E. VIGIL, Chief Judge

13 WE CONCUR:



14 ___________________________________
15 MICHAEL D. BUSTAMANTE, Judge



16 ___________________________________
17 LINDA M. VANZI, Judge


                                               3